Judge METZGER
dissenting.
I agree with the majority’s statement of the legal principles that guide our resolution of this matter. And I concur with that part of the opinion which determines that the detective’s initial contact with defendant was an investigatory stop for purposes of the Fourth Amendment. However, because I believe the record supports the trial court’s conclusion that the detective had reasonable suspicion of criminal activity when he approached and detained defendant, I respectfully dissent.
To determine whether the investigatory stop was in violation of the Fourth Amendment, we must look to the totality of the circumstances surrounding the police-citizen encounter. People v. Sutherland, 886 P.2d 681 (Colo.1994).
In this regard, the United States Supreme Court has held:
The idea that an assessment of the whole picture must yield a particularized suspicion contains two elements, each of which must be present before a stop is permissible. First, the assessment must be based upon all of the circumstances. The analy*341sis proceeds with various objective observation ... and consideration of the modes or patterns of operation of certain kinds of lawbreakers. From these data, a trained officer draws inferences and makes deductions — inferences and deductions that might well elude an untrained person.
The process does not deal with hard certainties, but with probabilities. Long before the law of probabilities was articulated as such, practical people formulated certain common-sense conclusions about human behavior; jurors as factfinders are permitted to do the same — and so are law enforcement officers. Finally, the evidence thus collected must be seen and weighed not in terms of library analysis by scholars, but as understood by those versed in the field of law enforcement. The second element contained in the idea that an assessment of the whole picture must yield a particularized suspicion is the concept that the process just described must raise a suspicion that the particular individual being stopped is engaged in wrong-doing_
United, States v. Cortez, 449 U.S. 411, 418, 101 S.Ct. 690, 695, 66 L.Ed.2d 621, 629 (1981).
Likewise, circumstances may arise in which a person’s wholly lawful conduct might justify the reasonable suspicion that criminal activity was transpiring. United States v. Sokolow, 490 U.S. 1, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989).
Here, at the time of defendant’s arrest, the detective was a 21-year veteran of the Denver Police Department. He had worked in the department’s narcotics division for over 18 years. At the suppression hearing, he testified that in his work as a detective he had witnessed or been involved in numerous drug transactions and was familiar with the common modes or patterns of operation of those who buy and sell illegal drugs.
Around 4:40 p.m. on April 30, 1993, the detective witnessed a man park his car, get out, walk into a building, leave the building less than five minutes later, get back in his ear, drive across the street, and park his car in a manner that permitted him to observe the building he had just exited.
The detective then saw defendant leave the building, get into his ear, and drive across the street. Defendant positioned his car such that his driver’s side door was parallel to the other man’s. At the same time, the detective moved his car to a vantage point which permitted him to see the other man pass a small blue object to defendant. Defendant then turned to his right, did something in his vehicle, and turned back. The detective then observed the defendant and the other man shake hands with their hands “cupped as in an exchange.” The detective testified that this was not a “normal handshake”; instead, it was a gesture commonly used to transfer money or drugs.
I acknowledge that a person’s presence in an area known for drug sales is a factor that may be considered in support of reasonable suspicion. See People v. Greer, 860 P.2d 528 (Colo.1993); see also People v. Ratcliff, 778 P.2d 1371 (Colo.1989). Likewise, an officer may rely upon a suspect’s nervous or unduly cautious behavior, among other factors, in determining whether there is reasonable suspicion that criminal activity is afoot. See People v. Sutherland, supra.
However, I disagree with the majority’s implicit conclusion that the absence of such factors precludes a finding of reasonable suspicion under the facts presented. Moreover, I fear that the majority’s reasoning will have the unfortunate and unintended effect of insulating from investigatory stops those who choose to buy and sell narcotics, in broad daylight, in areas not already affected by the scourge of the illicit drug market, so long as they behave calmly and exchange the drugs covertly.
Additionally, I believe that the majority misapplies the relevant law in discounting the detective’s experience as a basis for his reasonable suspicion of defendant’s activities. As the majority correctly states, a “trained police officer is qualified to draw inferences and make deductions that might elude an untrained person.”
In making such inferences and deductions, an officer is held to a standard of probability, not certainty. See United States v. Sokolow, supra. Moreover, an officer need not elimi*342nate all non-criminal explanations for a form of conduct before intervening and detaining a suspect. See United States v. Forero-Rincon, 626 F.2d 218 (2d Cir.1980); United States v. Holland, 510 F.2d 453 (9th Cir. 1975); United States v. Welker, 689 F.2d 167 (10th Cir.1982).
Thus, I believe that, based solely upon observations of the activities of defendant and the other man, the detective had a reasonably articulable suspicion that defendant was engaged in criminal activity. Hence, I would conclude that he was justified in approaching and briefly detaining defendant and the other suspect in the parking lot.
Indeed, in this ease:
When viewed in isolation, the discrete acts of the defendant are not dispositive and could be rationalized as involving only ‘suspicious behavior.’ The defendant’s actions, however, are not independent. When viewed in their entirety, the individual acts fit together like pieces of a puzzle, and provide a reasonable basis for concluding that a drug transaction has taken place.
People v. Ratcliff, supra, 778 P.2d at 1382 (Rovira, J., dissenting).
Additionally, because the cocaine was observed during the course of what I believe was a legitimate intrusion that was justified at its inception, and because of the obviously incriminating character of the evidence, it was properly seized under the “plain view” doctrine. See People v. Lewis, 659 P.2d 676 (Colo.1983).
I would therefore affirm the decision of the trial court denying defendant’s motion to suppress.